SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1358
CAF 14-01236
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND DEJOSEPH, JJ.


IN THE MATTER OF MAKIA S.
---------------------------------------------
WYOMING COUNTY DEPARTMENT OF SOCIAL SERVICES,     MEMORANDUM AND ORDER
PETITIONER-RESPONDENT;

CATHERINE S., RESPONDENT-APPELLANT.


ALAN BIRNHOLZ, LAKE WORTH, FLORIDA, FOR RESPONDENT-APPELLANT.

WENDY S. SISSON, GENESEO, FOR PETITIONER-RESPONDENT.

PAMELA THIBODEAU, ATTORNEY FOR THE CHILD, WILLIAMSVILLE.


     Appeal from an order of the Family Court, Wyoming County (Michael
M. Mohun, J.), entered June 18, 2014 in a proceeding pursuant to
Social Services Law § 384-b. The order, among other things,
transferred guardianship and custody of the subject child to
petitioner.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: Respondent mother appeals from an order terminating
her parental rights and freeing her child for adoption. The mother
refused to appear at the dispositional hearing and her attorney,
although present, elected not to participate in the mother’s absence.
Under those circumstances, we conclude that the mother’s refusal to
appear constituted a default, and we therefore dismiss the appeal (see
Matter of Shawn A. [Milisa C.B.], 85 AD3d 1598, 1598-1599, lv denied
17 NY3d 713).




Entered:    December 23, 2015                   Frances E. Cafarell
                                                Clerk of the Court